Citation Nr: 1442691	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left tibial medial meniscal fracture.  

2.  Entitlement to service connection for a lumbar spine disorder, to include injury residuals, degenerative disc disease, and degenerative joint disease.  

3.  Entitlement to service connection for a left knee disorder to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  In July 2014, he testified before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The issues of service connection for lumbar spine and left knee disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

At the July 2014 Board hearing, the Veteran expressly withdrew his appeal regarding the left tibial medial meniscal fracture residuals.  


CONCLUSION OF LAW

The issue of a rating in excess of 10 percent for residuals of a left tibial medial meniscal fracture has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the July 2014 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran expressly withdrew his substantive appeal from the initial evaluation of his left tibial medial meniscal fracture residuals.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the initial evaluation of his left tibial medial meniscal fracture residuals.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of a rating in excess of 10 percent for the residuals of a left tibial medial meniscal fracture is dismissed.  


REMAND

The Veteran asserts that service connection for both a recurrent lumbar spine disorder and a recurrent left knee disorder is warranted as he sustained the claimed disorders in an October 1956 in-service motor vehicle accident.  

With respect to the lumbar spine claim, there appears to be a conflict in the record.  On one hand, service treatment records reflect that he was seen for lumbar spine and back complaints in March 1955 and again in October 1956 as a result of a motor vehicle accident.  In a June 2008 VA examination, the examiner found that the lumbar spine disorder was not related to the in-service accident because the Veteran had no complaints after the accident.  However, this finding is inaccurate because service records reflect complaints of "severe ankle back pain" and exhibited "pain in mid spine area" and the lumbar region.  Moreover, a private physician related the Veteran's history of "low back pain and difficulties" since "an accident in 1957 in the military wherein his jeep overturned" but offered no rationale for his opinion. 

Given the erroneous in-service history noted by the VA examiner and the apparent conflict in the findings as the etiology of the Veteran's lumbar disorder and its relationship to his in-service motor vehicle accident, the Board finds that another examination is needed in resolving the conflict.  

With respect to the knee claim, service connection is already established for left tibial medial meniscal fracture.  Given the anatomical location of the already service-connected disability and the current claim for a left knee disorder, the Board finds that an examination is needed to address the relationship, if any, between the Veteran's current claim for a left knee disorder and his service-connected left tibial medial meniscal fracture.  

Next, clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all private treatment of his lumbar spine and left knee disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, he should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Obtain VA clinical records from the East Orange VAMC for the period since January 2013 to the present.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

3.  Schedule the Veteran for an examination in order to assist in determining the nature and etiology of his lumbar spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner is asked to offer an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbar spine disorder:
* had its onset during active service; 
* is related to the in-service lumbar spine symptoms and/or motor vehicle accident; or
* is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected left knee disability.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for an examination in order to assist in determining the nature and etiology of his left knee disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left knee disorder
* had its onset during active service; 
* is related to the in-service motor vehicle accident; or
* is related to and/or increased in severity beyond its natural progression due to his already service-connected left knee disability (characterized as residuals of a left tibial medial meniscal fracture).  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


